432 F.2d 784
167 U.S.P.Q. 421
CORNING GLASS WORKS, Plaintiff-Appellee,v.The JEANNETTE GLASS COMPANY, Defendant-Appellant.
No. 129, Docket 34704.
United States Court of Appeals, Second Circuit.
Argued Oct. 20, 1970.Decided Oct. 29, 1970.

Alfred P. O'Hara, New York City (Marie V. Driscoll and Rogers, Hoge & Hills, New York City, on the brief), for plaintiff-appellee.
Sheldon Berns, Cleveland, Ohio (Bernard J. Stuplinski, Kahn, Kleinman, Yanowitz & Arnson, Cleveland, Ohio, Alvin M. Stein, Parker, Chapin & Flattau, New York City, on the brief), for defendant-appellant.
The Jeannette Glass Company appeals from an order entered on February 9, 1970 which enjoined it from using in connection with the manufacture, sale, offering for sale or advertisement of ovenware and other goods or services the term Lady Cornellia or the blue flower design shown on Lady Cornellia ovenware, or any other term, name, mark or design that includes or so nearly resembles plaintiff's Corning, Corning Ware or blue cornflower design trademarks as is likely to cause confusion or mistake or the deception of purchasers or consumers.  This preliminary injunction was issued on the motion of Corning Glass Works, which complained of alleged trademark infringement and unfair competition by the appellant and others who did not appeal.
Before MEDINA, WATERMAN and FEINBERG, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of Judge Edelstein below, Corning Glass Works v. Jeannette Glass Company, 308 F.Supp. 1321 (S.D.N.Y.1970).